IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,044-01


                       EX PARTE ROGER EVAN GARRETT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20130D01613-168-1 IN THE 168TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. The Eighth Court of Appeals affirmed his conviction.

Garrett v. State, No. 08-13-00323-CR (Tex. App.—El Paso Nov. 4, 2015).

        Applicant contends, among other things, that both his trial and appellate counsel rendered

ineffective assistance. He alleges that trial counsel was ineffective for failing to adequately explain

the plea offer of probation and failing to explain his full exposure for punishment, failing to

challenge a disqualified juror, failing to interview and present witnesses, and admitting Applicant’s
                                                                                                      2

guilt, without his permission or consultation, in an attempt to obtain a sudden passion instruction.

He alleges that appellate counsel was ineffective for failing to challenge a disqualified juror and

failing to challenge the deadly weapon finding and the fine listed on his judgment.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order both trial and appellate counsel to respond to Applicant’s claims of ineffective assistance

of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact regarding the

performance of appellate counsel and whether that counsel was deficient and, if so, whether that

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 26, 2017
Do not publish